Citation Nr: 0031341	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The appellant had active and inactive duty with the U.S. 
Naval Reserve from May 1947 to November 1950; active service 
with the U.S. Army from December 1950 to November 1952; and, 
thereafter, active and inactive duty with the U.S. Army until 
May 1989, including a period of active duty for training from 
August 14, 1985, until August 30, 1985.  In December 1998, 
the Board of Veterans' Appeals (Board) denied service 
connection for a lung disability, including secondary to 
tobacco use.

In May 2000, the United States Court of Appeals for Veterans 
Claims (Court), vacated and remanded that portion of the 
Board's decision that denied entitlement to service 
connection for a lung disability on a direct basis.  The 
veteran did not contest the issue regarding entitlement to 
service connection for a lung disability, secondary to 
tobacco use.

The Joint Motion granted by the Court indicates that the 
parties agreed that further medical evaluation and opinion is 
needed to determine the etiology of the veteran's current 
obstructive pulmonary disease.  Consequently, further 
examination and opinion is needed.

The Board also notes that the regional office (RO) has not 
had the opportunity to apply Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).  Under the terms of the Act and Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the RO should 
apply the provisions of the Act to the current claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact Dr. Whitknack, 
who conducted the November 1995 VA 
examination and supplied the subsequent 
1996 addendum.  The examiner should be 
asked to provide additional comments, as 
delineated below.  If the examining 
physician, Dr. Whitknack, is no longer 
available, the RO should schedule an 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should conduct a review of the 
veteran's clinical history and express an 
opinion as to the etiology of the current 
obstructive pulmonary disease, including 
whether it is related to the veteran's 
service.  If there is no association 
between the obstructive pulmonary disease 
and the veteran's military service, the 
examiner must specifically so indicate.  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  
The entire claims file must be made 
available to and reviewed by the 
examiner.

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


